        Case 3:19-cv-01151-N-BK Document 5 Filed 05/18/19           Page 1 of 3 PageID 17
                                                                               Like     Follow




Bitcoin, U.S.A.: Digital-dollars communities might
be coming to a town near you
                              

Jul 31, 2013 at 6:00 AM ET




While bitcoin experts in their suits and ties yapped about the future of virtual currencies at
a fancy Manhattan conference Tuesday, a slew of alternative, annel-happy bitcoin
a cionados were busy hatching their own master plans for establishing communities all over
the world where the digital-dollars economy shall reign. They have a lot of work to do.


YouTube user Billy ThaKid is at the vanguard of the bitcoin movement.


“We want [our bitcoin community] to be there for a long time,” he says in one of his many
bitcoin-related videos. “We want it to be a beautiful place and a stable place…and we don’t
want it to be overrun by one company or one pollutant.”


Bitcoin is a heavily encrypted type of digital currency. In its primary form, bitcoin is a series of
numbers—it has no paper trail to leave behind. To acquire bitcoin, users can either solve
complex math problems to “mine” (or create) fresh bitcoin, or buy previously mined bitcoin
from other users. Transactions between bitcoin users are made over the internet and are
completed without the help of a third party. This means the government, which many self-
identifying Libertarian bitcoin users think is evil, doesn’t have a say in the value of bitcoin,
how it is sold or how it is acquired. A single bitcoin is currently valued at $102. If you know
anything about the movement, it might be because the poster children are those whiny
yuppie twins who got burned in the creation of Facebook: Cameron and Tyler Winklevoss.


But bitcoin lovers who pine for special bitcoin communities on bitcointalk.org aren’t
searching for Winklevoss-like prestige with the help of their bitcoin collections. Instead, they
value bitcoin for its anonymity and for the promise that bitcoin-funded communities will be
        Case 3:19-cv-01151-N-BK Document 5 Filed 05/18/19 Page 2 of 3 PageID 18
free from governmental control, even within the borders of the United States. “I think it’s an
                                                                             Follow
                                                                             Like
awesome idea, and ultimately the most powerful means for establishing a free
society,” writes site user Chaoskamp. “More people should get involved.”


In a 12-page forum on the site, bitcoin groupies discuss the merits of a bitcoin metropolis.
That 12-page forum has a counterpart forum for those who are actually committed to
building such a city. (“I’m only looking for people who are seriously interested,” writes user
Benjaminidees.) Between July 18 and July 20, bitcoin devotees participated in a three-day
mock construction of a bitcoin island in a rural area outside Tulsa, Oklahoma, where activities
apparently included “camping out and testing the technologies to be used to colonize Bitcoin
Island.”


In another forum, spearheaded by user FinShaggy (who may or may not be the same person
as YouTuber Billy ThaKid), bitcoin hopefuls strategize the establishment of Bitcoin Town, a
town in New Mexico where bitcoin lovers can live together in peace and harmony. The plans
for Bitcoin Town, which as of now will be constructed in New Mexico, are intricate. FinShaggy
has already come up with a town hot sauce (the fruit of the hot New Mexican sun!) and a
town “sweat lodge,” and he has researched over 20 available plots of land for the town’s
construction. The town will (eventually) use bitcoin as its primary currency.


“Something like this does not need to be some giant project that costs a lot of $$$,” explains
user Bitcoinanon. “Think about how long it took BTC (bitcoin) to get as big as it has, which is
still relatively small. And how small it was when it began. A BTC town will take a while but a
great idea nonetheless.”


A great idea, perhaps, but it’s one that’s di cult to execute. “It’s hard to say whether they’ll
see success,” says Thomas Knapp, media coordinator at the Center for a Stateless Society, a
think tank that advocates decentralized central government. “There have been lots of
Libertarian city ideas that have been posited since the 1980s and none of them have taken
o .”


Bitcoin emerged in 2008, when the currency was merely an idea, the brainchild of a secret
man or group by the name of Satoshi Nakamoto, who has yet to be identi ed. Now the
currency is the subject of many yuppie conferences (most recently May’s Bitcoin
2013 conference in San Jose, California, and Tuesday’s Inside Bitcoins conference in New York
City), where execs at companies with names like Coinsetter talk seriously about bitcoin’s
potential.
       Case 3:19-cv-01151-N-BK Document 5 Filed 05/18/19 Page 3 of 3 PageID 19
Legitimate entrepreneurs are also coming up with their own communities centered on
                                                                            Follow
                                                                            Like
bitcoin exchange. Startup Blueseed, which plans to launch an incubator on a cruise ship 12
miles o the coast of San Francisco next summer, says it will use bitcoin on board the ship.
“Bitcoin and Blueseed are ideologically aligned in many ways,” writes Blueseed CIO Dan
Dascalescu in an email. “Essentially, one is a customized DIY currency, the other is a DIY
community with a custom legal framework. Both have the potential to disrupt two of the
largest industries: nance and government. The hacker mindset permeates both.”


Other DIY cities are also banking on the powers of bitcoin. “We are excited to see people
harnessing bitcoin—a decentralized technology, adopted on purely voluntary basis—to
support other causes, like ‘seasteading,’ which also further the decentralization and voluntary
adoption of ‘governing technology,'” writes Charlie Deist, research and communications
director at The Seasteading Institute, an organization that plans to build oating cities, in an
email.


Bitcoin communities may emerge much sooner than we think. “One of the beautiful aspects
of bitcoin is that the infrastructure is already there,” Dascalescu says.
